Citation Nr: 0732834	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  05-09 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

What evaluation is warranted for post operative residuals of 
a right shoulder acromioplasty, with tendonitis, impingement 
and adhesive capsulitis (right shoulder disorder), from 
August 17, 2004?  


INTRODUCTION

The veteran had active service from August 2002 to August 
2004.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2004 decision of the Roanoke, Virginia, 
Regional Office (RO) which granted service connection for 
right shoulder, status post acromioplasty with tendonitis, 
impingement and adhesive capsulitis, and assigned a 10 
percent rating from August 17, 2004.  In May 2007, the Board 
denied the claim.  The veteran appealed, and in a September 
2007 Order the United States Court of Appeals for Veterans 
Claims granted an unopposed motion for remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In light of the concerns expressed in the unopposed motion 
for remand granted by the Court, the Board finds that further 
development is in order.  Specifically, the Board finds that 
a new VA compensation examination is in order, and in light 
of Bernard v. Brown, 4 Vet. App. 384, 394 (1993), that the RO 
must initially adjudicate whether the appellant is entitled 
to a separate rating for a right shoulder muscle injury.

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify any healthcare 
professional who has treated him for his 
right shoulder disorder since September 
2004.  Thereafter, the RO should contact 
each named provider and secure all 
pertinent records.  If, after making 
reasonable efforts, the RO cannot locate 
any record identified by the appellant 
the RO must specifically document what 
attempts were made to locate the records, 
and explain in writing why further 
attempts to locate or obtain any 
government records would be futile.  The 
RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

2.  Thereafter, the RO should schedule 
the veteran for a VA orthopedic 
examination to ascertain the nature and 
extent of any pathology associated with 
post operative residuals of a right 
shoulder acromioplasty, with tendonitis, 
impingement and adhesive capsulitis.  The 
claims folder must be provided to the 
examiner for review.  The examiner should 
elicit from the veteran and record a full 
clinical history referable to the claimed 
disability.  Following the examination 
the examiner must address the nature and 
extent of any limitation of right 
shoulder motion.  The examiner must also 
address whether it is at least as likely 
as not that the findings of an October 
2003 magnetic resonance imaging scan 
represent a separate and distinct muscle 
injury that is related to the service 
connected acromioplasty residuals with 
tendonitis, impingement and adhesive 
capsulitis

The examiner must address whether during 
on examination there is objective 
evidence of right shoulder pain on 
motion, weakness, excess fatigability, 
and/or incoordination.  If right shoulder 
pain on motion is observed, the examiner 
must indicate the point at which pain 
begins.  The examining physician must 
indicate whether, and to what extent, the 
veteran experiences functional loss due 
to pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use.  To the extent possible, 
the examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  A 
complete rationale must be offered for 
any opinion expressed.

3.  The veteran is notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issue.  The RO 
must also formally adjudicate whether the 
appellant is entitled to a separate 
rating under the provisions of 38 C.F.R. 
§ 4.73, for a right shoulder muscle 
injury.  If the claim for an increased 
evaluation is again denied, either in 
part or in full, the veteran must be 
provided a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105, which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  If the RO denies 
entitlement to a separate rating under 
the provisions of 38 C.F.R. § 4.73 for a 
right shoulder muscle injury it must 
issue a statement of the case on that 
issue.  The veteran must be afforded an 
applicable time to respond.  The veteran 
is hereby notified that the Board will 
not exercise jurisdiction over any claim 
of entitlement to a separate rating for a 
right shoulder muscle injury without a 
properly perfected appeal on that 
particular issue pursuant to 38 U.S.C.A. 
§ 7105. 

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

